—In a proceeding pursuant to CPL 540.30, arising out of a criminal *363action, for the remission of a forfeiture of bail, the appeal is from an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated February 8, 1993, which denied the application.
Ordered that the order is affirmed, without costs or disbursements.
The People’s contention that the appellant does not have standing to seek a remission of the forfeiture of bail was not before the Supreme Court and therefore is not preserved for appellate review (see, Muchnick v Alcamo Supply & Contr. Corp., 169 AD2d 711; Orellano v Samples Tire Equip. & Supply Corp., 110 AD2d 757). In any event, we find that the appellant, along with the surety, does have standing to bring this proceeding (see, Judiciary Law § 798).
We find that the Supreme Court did not improvidently exercise its discretion in denying the remission of the forfeiture of bail under the facts of this case (see, Matter of Indemnity Ins. Co. v People, 133 AD2d 345; People v Scalise, 105 AD2d 869; People v Peerless Ins. Co., 21 AD2d 609).
The appellant’s remaining contention is unpreserved for appellate review, and is, in any event, without merit. Lawrence, J. P., Fiber, O’Brien and Santucci, JJ., concur.